Case: 16-10760      Document: 00513955858         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10760
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MIGUEL RANGEL-VIEYRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-260-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Miguel Rangel-
Vieyra has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Rangel-Vieyra has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10760   Document: 00513955858     Page: 2   Date Filed: 04/18/2017


                                No. 16-10760

      The judgment reflects that Rangel-Vieyra was convicted under 8 U.S.C.
§ 1326(b)(2), but the addendum to the presentence report, which the district
court adopted, found that, though Rangel-Vieyra had a prior felony conviction,
he did not have a prior aggravated felony conviction and thus that subsection
(b)(1) applied. Accordingly, the judgment of the district court is REFORMED
to show that Rangel-Vieyra was convicted and sentenced under 8 U.S.C.
§ 1326(a) and (b)(1). See United States v. Mondragon-Santiago, 564 F.3d 357,
367-69 (5th Cir. 2009). Counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2